Appeals from orders of the Supreme Court, entered November 13, 1979 and December 12, 1979 in Columbia County, which ordered the case to trial. Respondent had a judgment rendered against her in the sum of $78,000 as the result of an accident involving her automobile. Appellant insured respondent’s vehicle and defended -the suit. The verdict greatly exceeded the policy coverage. Respondent, in January, 1977, commenced the instant action alleging failure of appellant to negotiate in good faith for a settlement of the accident suit. Respondent obtained a trial preference. Thereafter, in August, 1977, the Supreme Court, New York County, adjudged appellant to be insolvent and ordered it into rehabilitation under article 16 of the Insurance Law. The order enjoined all persons "from bringing or further prosecuting any action * * * against the said corporation or its assets”. Subsequently, Justice Asch denied a vacatur of the stay. On November 12, 1979, the first of the appealed orders was made by the Supreme Court, Columbia County, directing the commencement of the trial of the action on November 15, 1979. By the second order appealed from, Justice Williams postponed the start of the trial to January 28, 1980. There must be a reversal. It is well established that one Judge of co-ordinate jurisdiction should not vacate, modify or depart from the ruling or order made by a colleague of equal rank in the same case (CPLR 2221; Matter of Weiss v Commissioner of Office of Drug Abuse Servs., 64 AD2d 768, affd 47 NY2d 835; Matter of Haas, 33 AD2d 1). Furthermore, the orders contravene the intent and purpose of article 16 of the Insurance Law, which is designed *943to insure an orderly, court supervised proceeding (Matter of Allcity Ins. Co. [Kondak], 66 AD2d 531). We have examined all arguments advanced by respondent for affirmance and find them unpersuasive. Orders reversed, on the law, without costs. Mahoney, P. J., Sweeney, Staley, Jr., Casey and Herlihy, JJ., concur.